Citation Nr: 1417533	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  07-36 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Hepatitis C. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a psychiatric disorder other than PTSD including a mood disorder. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1972 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2007 the RO denied service connection for PTSD.  (This claim has been modified to include a psychiatric disorder to include mood disorder pursuant to a U.S. Court of Appeals for Veterans Claims (Court) remand.).  The RO denied service connection for Hepatitis C in October 2008. 

In February 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge. 

The Board denied service connection for psychiatric disorders and remanded the claim of service connection for Hepatitis C in April 2009.  However, in a June 2010 Order from the Court, that adopted a June 2010 of Joint Motion for Remand (JMR), the Court vacated and remanded the April 2009 Board decision to the extent that it denied service connection for the Veteran's psychiatric disorders. 

In December 2010, the Board denied the claim of service connection for Hepatitis C and remanded the claims of service connection for psychiatric disorders for additional development.  Thereafter, in an April 2011 Order from the Court, which adopted another JMR, the Court vacated and remanded the December 2010 Board decision to the extent that it denied service connection for Hepatitis C.

By a September 2011 decision, the Board remanded the claim of entitlement to service connection for Hepatitis C for additional development.  In December 2012, the Board denied service connection for Hepatitis C and remanded the service connection claim for psychiatric disorders.

In August 2013, the Court, however, remanded the service connection claim for Hepatitis C pursuant to a JMR and vacated the Board's December 2012 decision to the extent that it had denied service connection for Hepatitis C.

The case is now returned for appellate review.

The issue of service connection for an acquired psychiatric disorder to include PTSD and a mood disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is at least as likely as not that the Veteran's Hepatitis C is attributable to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, Hepatitis C was incurred in military service.  38 C.F.R. §§ 3.102, 3.301(c), 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Since the Board is granting the claim of entitlement to service connection for Hepatitis C, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations with respect to this matter.  

II.  Entitlement to Service Connection

The basis of the Veteran's claim is that his Hepatitis C diagnosis is due to exposure to infected blood in service, from playing contact sports such as football, sharing razors, and helping to treat injured soldiers. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The evidence of record supporting this posited correlation between Hepatitis C and military service is at least as probative (competent and credible) as any contrary evidence, so the claim must be granted when resolving all reasonable doubt concerning this in the Veteran's favor.  38 C.F.R. § 3.102.

A VA examination was conducted in August 2012.  The VA examiner reviewed the Veteran's claims file, VA clinical records, the Veteran's statements, and medical literature.  It was concluded that Hepatitis C was less likely than not caused by or a result of his military service.  The examiner, in providing his rationale, noted that the Veteran was involved in very high risk drug and alcohol behavior since the age of 17.  He also had a 9-year history of working in a juvenile correctional facility where he had to use physical force.  In comparing the amount of time that the Veteran may have been exposed to the Hepatitis C virus, between his military service and his non-military service, the examiner pointed out that the 2-years that the Veteran spent in military service represented only five percent of his adult life. 

The Veteran's attorney submitted an October 2012 statement from a private physician.  This physician disagreed with the findings of the August 2012 opinion of the physician's assistant.  He reported a brief explanation and history of Hepatitis C infection, noting that it is usually asymptomatic.  He reported that the virus was initially isolated in 1989 and a reliable test was not developed until 1992.  He stated that the virus is transmitted blood to blood, usually by tattoos, infected needles, razors, blood transfusions, etc.  He added that the acute phase was 6 months and that the person was usually asymptomatic.  Further, in approximately eighty percent of infected individuals, the antibody is detectable about 3-15 weeks after infection. He also referred to April 2000 medical testimony presented before the Subcommittee on Benefits on Veterans Affairs, which noted that one out of every 10 veterans were infected with Hepatitis C virus (HCV)), which is a rate five times greater than the 1.8 % infection rate of the general population.  In addition he noted a 1999 Veterans Health Administration Study that found that 10 percent of veterans were infected with Hepatitis C. 

This physician also noted that you need only one drop of blood of infected blood to come into contact with the blood stream, which can happen with a small nick of a razor or with micro tears in the gums of your mouth.  The virus does not have to be directly injected into the veins.  He reiterated that the Board conceded that he was exposed to blood while on active duty. 

He stated that he disagreed with the findings of the VA examiner in August 2012 regarding the absence of documented treatment for Hepatitis C for an extended period of time after service discharge.  He noted that a reliable test for Hepatitis C was not developed until 1992.  Moreover, Hepatitis C does not manifest as an acute illness upon contraction of the virus and is usually not detected until decades later when there is late stage liver damage.  As such, the VA finding that the lack of a diagnosis of Hepatitis C for nearly 35 years should not apply. 

In addition he disagreed with the VA examiner's reference to the Veteran's post service high-risk activity.  He stated that the Veteran would have had to share intranasal devices contaminated with Hepatitis C and have an open portal of blood entry in his nares.  The physician found that there was a much higher chance of contracting Hepatitis C from such in-service activity as multi-injection air gun than any intranasal transfer from drug use.

Finally he disagreed with the VA examiner's statements regarding the fact that the Veteran's military service represented approximately five percent of his adult life.  He argued that regardless of the percentage of time the Veteran spent in the military, he was exposed to blood (as conceded by the Board), then it is just as likely as not that he contracted Hepatitis C while in-service.  He stated that "[it] would be impossible for anyone to say specifically which route caused his Hepatitis C infection.  There is no way to pinpoint one of those modes of transmission as the only factor."

In weighing the medical opinions of record there is no reason shown to value one opinion over the other.  The medical opinions of record are both probative as they were provided by doctors or those possessing the necessary medical competence, education, training, qualifications or experience to, according to 38 C.F.R. § 3.159(a)(1), offer medical diagnoses, statements or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The opinions also are supported by clear rationales.

Thus, the Board will resolve all doubt in the Veteran's favor that his Hepatitis C was incurred in service.  Therefore, his claim of entitlement to service connection for Hepatitis C is being granted since an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for hepatitis C is granted.




REMAND

The Board previously remanded the service connection claim for psychiatric disorders in December 2012.  As the case had been remanded by the Court for the other claim on appeal, the RO has not yet had the opportunity to conduct the necessary development directed in the Board's December 2012 remand.  Therefore, the case must be remanded again to provide the RO this opportunity.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Implement the directives of the Board's December 2012 remand.

2.  The RO should then review the record, arrange for any further development suggested by the Veteran's and his attorney's response, and then readjudicate the matter on appeal (to encompass the response by the Veteran/his attorney).  If the claim remains denied upon readjudication, the RO should issue an appropriate SSOC, and again afford the Veteran and his attorney appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


